ACCEPTED
                                                                                               01-15-00220-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                          9/8/2015 10:00:36 AM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                                   NO.Ol-15-00220-CR

GARY JAMES COX,                                IN THE COURT OF APPEALS
                                                                  FILED IN
        APPELLANT                                                  1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                   9/8/2015 10:00:36 AM
v.                                             FIRST          SUPREME        JUDICIAL
                                                                   CHRISTOPHER     A. PRINE
                                               DISTRICT                    Clerk


THE STATE OF TEXAS,
             APPELLEE                          HOUSTON, TEXAS


                    MOTION FOR EXTENSION OF TIME TO
                      FILE STATE'S RESPONSE BRIEF

TO THE HONORABLE COURT OF APPEALS:

        Now comes Jack Roady, Criminal District Attorney of Galveston County, Texas,

pursuant to Rule 10.5(b), Texas Rules of Appellate Procedure, and moves for an

extension of time in which to file the State's Brief and would respectfully show the

Court of Appeals as follows:

1. The appellant was convicted of AGGRAVATED SEXUAL ASSAULT OF A
     CHILD WITH ENHANCEMENT, and was sentenced on 2/4/2015. The trial
     case was styled as State of Texas v. Gary James Cox, in the 12200 Judicial District
     Court of Galveston County, Texas, Cause No. 13-CR-0183. Appellant filed timely
     Notice of Appeal. The Appellant's brief was filed with this Court on 8/7 /2015.

2. The present due date for filing the State's brief is 9/8/2015.

3. This is the State's first motion for extension of time to file its brief.

4. The State requests an extension to file its brief on or before 11/8/2015.

5. The State requests this extension not for delay but because during the last seventy-
   five days, the undersigned attorney for the State:

                                               1
          •   Completed a State's response brief in lJunar Hunter v. State, 01-14-
              00895-CR, on 7/7/2015.

          •   Completed a State's response brief on Writ of Mandamus in In Re
              Antonio Sepeda, 14-15-00288-CV, on 8/13/2015.

          • Attended a CLE on 7/9/2015.

          • Attended a TDCAA Legislative update on 8/20/2015.

          •   Handled      72     expunctions        and     nondisclosures,       and
              misidentification expunctions.

          •   Completed 2 post-conviction writ answers on case numbers: 11-
              CR-0345-83-1 (Mario Meza); 98-CR-0358-83-3, 98-CR-0359-83-3,
              98-CR-0360-83-3, 98-CR-0361-83-3, 98-CR-0362-83-3 (Keith Sf.
              Aubin).

6. The State will also file its motion for rehearing and motion for reconsideration
   en banc in Villcmt Zahorik v. State, 14-13-00763-CR, due on September 9,
   2015.

7. The State must also complete its response brief to AllthOl!} Brac!ford v. State, 14-
   15-00201-CR & 14-15-00202-CR, due on September 21, 2015.

8. The State must also complete its response brief in Ralph Garcia v. State, 01-14-
   00954-CR due on September 24, 2015.

9. The State must also complete its response brief to Robert Rollins v. State, 01-14-
   00768-CR, due on October 26,2015.

        WHEREFORE, PREMISES CONSIDERED, the State respectfully requests
that this Court of Appeals extend the time to file the State's brief until November 8,
2015.
                                    Respectfully submitted,
                                    JACK ROADY
                                    CRIMINAL DISTRICT ATTORNEY

                                              2
                                         . STON COUNTY, TEXAS




                                 As .      t Criminal District Attorney
                                    o59 Street, Suite 1001
                                        th

                                 Galveston County, Texas 77551
                                 TeL(409)766-2355, fax (409)766-2290
                                 State Bar Number: 24062850
                                 allison.lindblade@co.gaIveston.rx.us


                       CERTIFICATE OF COMPLIANCE

      The undersigned Attorney for the Stat certifies this brief is computer generated,

and consists of 352 words.


                                                    INDBLADE
                                        Assi   t Criminal District Attorney
                                        Galveston County, Texas


                             CERTIFICATE OF SERVICE

      The undersigned attorney for the State certifies that a copy of the above motion

was faxed/ emailed/ eFiled / or mailed to Joel B         ett, Attorney for Appellant, at

joel@searsandbennetr.com or 1100 Nasa Park              ·re 302, Houston, TX 77058, on

September 8, 2015.



                                                  ssistant Criminal District Attorney
                                                 Galveston County, Texas

                                             3
                                                 AFFIDAVIT

 THE STATE OF TEXAS


 COUNTY OF GALVESTON


                    Before me, the undersigned authority, on September 8, 2015, appeared Allison

 Lindblade, who by me duly sworn did depose and state on oath the following:

                          "I, Allison Lindblade, Attorney for the State of Texas, have read

                    the Motion for Extension of Time to File the State's Brief, and swear that

                    the information contained ther' is true and correct."




                                                                '''' •. " . JE
                                                   ~~~riminal   District Attorney
                                                      on County, Texas



                    SWORN TO AND SUBSCRIBED before me on September 8, 2015.



  ","111",~   HEAl HER GRUBEN
!~!~\ NolOIV PubliC. State of Texas
~:~.~).J    My commission Eltpires
                                              ~ 6VVL\?tA--
                                              NOTARY PUBLIC in and for
\ ..;;......;;..~        May 06, 2019
  ~"·:"W...·,··                               the State of Texas




                                                        4